
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 497
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Rogers of
			 Michigan (for himself, Mr.
			 Boehner, Mr. Hoekstra,
			 Mr. Bilirakis,
			 Mr. Blunt,
			 Mr. Broun of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Conaway,
			 Mr. Dent, Mr. Franks of Arizona,
			 Mr. Gallegly,
			 Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. McCaul,
			 Mr. McKeon,
			 Mr. Miller of Florida,
			 Mrs. Myrick,
			 Mr. Rooney,
			 Mr. Shuster,
			 Mr. Smith of Texas,
			 Mr. Souder,
			 Mr. Thornberry,
			 Mr. Wilson of South Carolina,
			 Mr. McCarthy of California, and
			 Mr. Sessions) submitted the following
			 resolution; which was referred to the Permanent
			 Select Committee on Intelligence
		
		RESOLUTION
		Honoring the brave men and women of the
		  intelligence community of the United States whose tireless and selfless work
		  has protected America from a terrorist attack for the past eight years, and for
		  other purposes.
	
	
		Whereas United States intelligence agencies are actively
			 combating hostile regimes and terrorists who plot to kill Americans or harm the
			 interests of the United States around the world;
		Whereas through robust interagency teamwork, collaboration
			 with international partners, and ever more effective tools and tactics, the
			 intelligence community of the United States is keeping America safe;
		Whereas the tireless efforts of the intelligence community
			 are making a difference in the lives of United States citizens, as evidenced by
			 the announcement on May 20, 2009, of disruption of a plot by radical Jihadist
			 terrorists in New York to bomb religious sites and shoot down airplanes;
		Whereas keeping terrorists, extremists, and radical
			 Jihadists from freely operating in our country, where they undermine American
			 values and threaten families, schools, and communities, must continue to be an
			 utmost national priority; and
		Whereas the men and women of the intelligence community
			 are professionals, who, while either at home or across the globe and away from
			 family, execute a critical mission with quiet dedication and without the luxury
			 or need of public recognition, and continue to display selfless service in
			 protecting the United States and the American people: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)honors the brave men and women of the
			 intelligence community of the United States whose tireless and selfless work
			 has protected America from a terrorist attack for the past eight years;
			(2)recognizes the
			 tireless work, dedication, and commitment that have allowed the intelligence
			 community to thwart many attacks directed against the United States and allies
			 of the United States;
			(3)expresses great
			 pride that the intelligence community stands ever vigilant to protect the
			 United States; and
			(4)acknowledges that the intelligence
			 community, the allies of the United States, and all those who seek to cooperate
			 with the United States for justice, hope, and a better life must know that the
			 intelligence community has the full faith and confidence of the American people
			 and their elected representatives in Congress.
			
